PER CURIAM:
Epitomized Opinion
This was an action on an insurance policy. The original policy was for loss to an afitomobile by fire only. Later a rider was attached to the policy for accidental collision. The limit of recovery on the original policy was $1,000, while the rider provided for full coverage by accidental collision. As a result of an accidental collision, plaintiff’s car was damaged to the amount of oyer $3,000. The insurance company contended that the limit of recovery was $1,0100, and refused to pay the full extent of the damage. The Common Pleas Court sustained the verdict of the jury, which was for the plaintiff. The defendant company then prosecuted error. In sustaining the lower court, the Court of Appeals held:
1. Under the terms of the contract the insurance company Was liable for the full amount of the damage, and not to the extent of $1,000 only.